Citation Nr: 1044556	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO. 07-12 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to service connection for a sinus/respiratory 
disorder, to include allergic rhinitis.

2. Entitlement to an initial rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine.

3. Entitlement to a compensable initial rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from May 1984 to December 1991 and 
from August 2004 to January 2006.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  In May 2009, the Board returned the case 
for additional development, and the case was subsequently 
returned for further appellate review.  

In a May 2006 statement, the Veteran suggested that he is 
unemployable due to his service-connected disabilities.  Thus, 
the Veteran's allegations have raised a claim for a total 
disability rating based on individual unemployability due to 
service connected disabilities.  However, the Board does not have 
jurisdiction over this issue because it has not been prepared, 
adjudicated or certified for appellate review.  Therefore, this 
matter is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran is not shown to have a sinus/respiratory disorder 
that is causally or etiologically related to service.  

2.  The Veteran's degenerative disc disease of the lumbar spine 
does not manifest forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine at any time during the course of this appeal, 
and there were no incapacitating episodes at any time.

3.  Throughout the course of this appeal, the Veteran has 
manifested no more than Level I hearing in his right ear and 
Level VIII in his left ear.  


CONCLUSIONS OF LAW

1.  A sinus/respiratory disorder was not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1131, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2010).

2.  The criteria for an initial rating in excess of 20 percent 
for degenerative disc disease of the lumbar spine have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5242 
(2010).

3.  The criteria for an initial compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.85, 4.86 
Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
VA's duty to notify the Veteran with regard to his service 
connection claim was met by way of the December 2005, March 2006, 
and December 2006 letters to the Veteran.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
See also Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Here, however, the notice requirement does not apply to the 
Veteran's challenge of his initial lumbar spine and bilateral 
hearing loss ratings.  In Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the U.S. Court of Appeals for Veterans Claims (Court) 
held that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required, because the purpose that the 
notice is intended to serve has been fulfilled. Id. at 490-91.  
Also, because Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
held that a claim related to an initial disability rating is 
distinct from a claim for increased rating, the notice 
requirements of an independent increased rating claim are not 
applicable to this claim.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify with regard to entitlement to a 
compensable initial rating for the lumbar spine and bilateral 
hearing loss has been satisfied.

The VA's duty to assist the Veteran was also met in this case. 
The RO provided assistance to the Veteran as required under 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the 
facts and circumstances in this case.  In this regard, VA 
outpatient treatment records were obtained, and the Veteran did 
not respond to a letter requesting the dates of any more recent 
treatment, so no further treatment records were obtained.  The 
Veteran was afforded VA examinations, as well as a BVA hearing, 
and the reports and transcript are associated with the record.  

Also, the Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of the 
duty to notify and duty to assist has prejudiced him in the 
adjudication of his appeal.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to assist 
have been satisfied and will proceed to the merits of the 
Veteran's appeal.

Service Connection - Sinus/Respiratory Disorder

The Veteran is seeking to establish service connection for a 
sinus/respiratory disorder, to include allergic rhinitis. To 
establish service connection, the record must contain (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony, of in- service incurrence 
or aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  In other words, entitlement to service 
connection for a particular disability requires evidence of the 
existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  See also Pond v. West, 12 Vet. App. 341, 346 (1999). 
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In this case, the Veteran's service treatment records do not show 
any diagnosis of or treatment for any sinus or respiratory 
condition.  However, on a post-deployment form filled out in 
December 2005, while still in service, the Veteran did note that 
he had developed a runny nose while on deployment that still 
troubled him.  

At the time of his January 2006 VA General Medical Examination, 
just one month after service, the Veteran was diagnosed with 
allergic rhinitis.  VA treatment records from that visit indicate 
that the Veteran reported constant exposure to burning oil.  The 
Veteran's major complaint was excessive nasal drainage in the 
morning.  He denied any difficulty breathing, upper respiratory 
trouble or infections.  Upon physical examination the examiner 
found no evidence of any sinus tenderness.

VA treatment records reflect that the Veteran was seen in March 
2006.  At that time the Veteran reported that his rhinitis 
problems started in Iraq in May 2005, with nasal congestion with 
lots of dark colored drainage and persisted for the rest of his 
tour there.  He stated that his symptoms have improved some since 
returning home and that he currently wakes up congested in the 
morning, but does well thereafter.  He also reported occasional 
mild nosebleeds. The examiner diagnosed the Veteran with chronic 
rhinitis.  

At the Veteran's March 2008 BVA hearing, he stated that he began 
having sinus problems during his second period of active duty, 
while stationed in Iraq.  See hearing transcript at page 4.  He 
reported that he did not seek treatment in service, but confirmed 
the start of treatment as one month after service, and noted that 
his prescriptions received at that time have continued ever 
since.  Id.  The Veteran also suggested that his current sinus 
condition was due to the sand and smoke he was exposed to while 
in Iraq.  Id. at page 11.  

The Veteran's statements, however, are not competent evidence of 
current diagnoses, or connections to active service.  Although 
lay evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time, lay 
testimony is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  Competent medical evidence of a medical nexus is 
required for service connection in this case.

In May 2009, the Board returned this matter in order to afford 
the Veteran a VA examination and opinion. In October 2009, a VA 
examiner noted the Veteran's complains of "nasal stuffiness" 
and "difficulty breathing through nose every morning upon 
arising."  He again reported that these symptoms began while on 
active duty.  X-ray reveals small amounts of mucosal thickening 
in the paranasal sinuses and mild nasal septal deviation to the 
left, as well as deformity of the left nasal bone.  The examiner 
diagnosed nasal allergies.  The examiner went on to say that it 
is less likely than not that the Veteran's current nasal 
allergies were incurred during active service.  The basis for 
this opinion was that there was no diagnosis of sinusitis or any 
other respiratory disorder during service; rather, the Veteran 
received treatment for colds, and cold symptoms are "not chronic 
in nature."

Because the competent medical evidence fails to show that the 
Veteran's any currently diagnosed sinus/respiratory disorder were 
incurred in service, there is no basis upon which to grant 
service connection.  Again, while the Veteran believes that his 
in-service nasal complaints were related to a current disability, 
he is not competent to make such a determination.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992). There is no 
competent medical evidence to support the Veteran's claim for 
service connection for a sinus/respiratory disorder, the 
preponderance of the evidence is in fact against his claim, and, 
therefore, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  
There is no basis upon which to grant the Veteran's claim.

Initial Ratings

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evidence to be considered in 
the appeal of an initial rating is not limited to that reflecting 
the then current severity of the disorder.  Fenderson v. West, 12 
Vet. App. 119 (1999).  A disability must be considered in the 
context of the whole recorded history. Consistent with the facts 
found, the ratings may be higher or lower for different segments 
of the time, i.e., the ratings may be "staged."  Id. 

Individual disabilities are assigned separate diagnostic codes. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are 
potentially applicable, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of 
disability will be resolved in the Veteran's favor. 38 C.F.R. § 
4.3.  When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating with 
impairment of function will be expected in all cases. 38 C.F.R. § 
4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's 
disability in reaching its decision. Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

Lumbar Spine

The Veteran was initially service-connected for degenerative disc 
disease of his lumbar spine disability by way of the March 2006 
rating decision.  He was awarded a 20 percent rating under 
Diagnostic Code 5242, and he perfected an appeal of this initial 
rating. 

The Veteran essentially contends that the current rating assigned 
does not reflect the severity of his low back disability.  The 
Veteran is rated under Diagnostic Code 5242 (degenerative 
arthritis of the spine), which uses the following general rating 
formula for diseases and injuries of the spine:

With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine 
........................................100

Unfavorable ankylosis of the entire thoracolumbar 
spine..................50

Forward flexion of the thoracolumbar spine 30 degrees 
or less; or favorable ankylosis of the entire 
thoracolumbar 
spine.................................................
......40

Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, muscle spasm 
or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal 
kyphosis..............................................
................................................20

Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 
degrees; or,  muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the 
height................................................
..................................................10

38 C.F.R. §§ 4.40 and 4.45 require the Board to consider a 
veteran's pain, swelling, weakness, and excess fatigability when 
determining the appropriate evaluation for a disability using the 
limitation of motion diagnostic codes.  See Johnson v. Brown, 9 
Vet. App. 7, 10 (1996).  The Court interpreted these regulations 
in DeLuca v. Brown, 8 Vet. App. 202 (1995), and held that all 
complaints of pain, fatigability, etc., shall be considered when 
put forth by a veteran.  In accordance therewith, and in 
accordance with 38 C.F.R. Section 4.59, which requires 
consideration of painful motion, the Veteran's reports of pain 
have been considered in conjunction with the Board's review of 
the limitation of motion diagnostic codes.

The Veteran's back disability may be rated under either the 
General Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, whichever method results in a higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.

Intervertebral disc syndrome rated based on 
incapacitating episodes provides that a 10 percent 
evaluation is assigned with incapacitating episodes 
having a total duration of at least one week but less 
than 2 weeks during the past 12 months.

A 20 percent evaluation is assigned with 
incapacitating episodes of having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months.  

A 40 percent evaluation is assigned with 
incapacitating episodes of having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months.  

A 60 percent evaluation is assigned with 
incapacitating episodes of having a total duration of 
at least six weeks during the past 12 months.

Notes following the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes also provide the 
following guidance:

Note (1): For purposes of evaluations under Diagnostic 
Code 5243, an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  "Chronic 
orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.

To summarize, for an increase in the Veteran's lumbar spine 
disability, the medical evidence must show severe forward flexion 
of the thoracolumbar spine 30 degrees or less, favorable 
ankylosis of the entire thoracolumbar spine or periods of 
incapacitating episodes.  A review of the evidence of record does 
not reveal that these symptoms are present.

Private medical records dating in March 2006 show that the 
Veteran received treatment for degenerative changes of the lumbar 
spine, but gave no information as to range of motion.

In June 2006, shortly after filing his service connection claim, 
the Veteran was afforded a VA examination.  He reported pain on 
an everyday basis, with flare ups any time he lifts over 20 to 30 
pounds.  Flare ups were reported to cause his pain to increase 
from 2 on a scale from 1 to 10, to a 7 to 8.  Physical 
examination revealed forward flexion of 0 degrees to 60 degrees 
without pain.  There was no evidence of muscle spasms, guarding, 
weakness or tenderness noted with movement, but mild tenderness 
on palpation of the mid thoracic spine.  X-ray revealed early 
degenerative disk disease at L4-L5, as well as L2-L3.  August 
2006 VA outpatient records show complaints of back pain and 
impression of a lumbar strain, but made no mention of range of 
motion.

The Veteran elected not to discuss the severity of his back 
disability at his March 2008 BVA hearing, and instead simply 
requested a new and updated VA examination.  See hearing 
transcript at pages 11 and 12.  The Veteran was examined, 
following the Board's remand, in October 2009.  At that time, the 
Veteran reported stiffness, weakness, muscle spasms, and pain in 
the thoracic and lumbar spine.  On physical examination, the 
Veteran's posture and gait were noted as normal.  Flexion was 
measured as 0 to 70 degrees with pain from 65 to 70 degrees.  
Degenerative disc disease of the thoracic spine was confirmed, 
and the Veteran noted that the lumbar spine is normal.  The 
examiner did note a significant impact on the Veteran's daily 
activities, in that his back disability decreases his mobility, 
creates problems with carrying and lifting.  There was, however, 
no fatigability, weakness or incoordination noted with excessive 
use. 

The medical evidence fails to show that the Veteran's lumbar 
spine disability is manifested by forward flexion of the 
thoracolumbar spine 30 degrees or less or ankylosis of any sort.  
There is also no showing of incapacitating episodes of 
intervertebral disc syndrome to warrant a rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.  In fact, no incapacitating 
episodes related to the Veteran's back are apparent in the record 
at any time during the Veteran's appeal.  Thus, a rating in 
excess of 20 percent for the Veteran's lumbar spine disability is 
not warranted at any time during the course of this appeal.  
Accordingly, the Veteran's claim for an increased rating for 
lumbar spine disability must be denied. 

In reaching this conclusion, the Board has considered all 
applicable statutory and regulatory provisions to include 38 
C.F.R. §§ 4.40 and 4.59 as well as the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), regarding functional impairment 
attributable to pain, particularly in light of the fact that the 
Veteran contends his disability is essentially manifested by 
pain.  However, the examinations of record discuss the levels of 
pain and do not discuss them manifesting to the levels of 
ankylosis or incapacitating in nature, and there is no other 
objective evidence to the contrary.  For all of these reasons, 
the Board finds that the 20 percent rating adequately compensates 
the Veteran for the current level of disability resulting from 
his lumbar spine disability. His appeal is denied.

Bilateral Hearing Loss

The Veteran is service connected for bilateral hearing loss with 
a noncompensable rating assigned under Diagnostic Code 6100.  He 
was originally service connected for this disability by way of 
the March 2006 rating decision.  He perfected this appeal of the 
initial noncompensable rating. 

The assignment of disability ratings for hearing impairment are 
derived by the mechanical application of the rating schedule to 
the numeric designations assigned after audiometric evaluations 
are rendered. Lendenmann v. Principi, 
3 Vet. App. 345 (1992).

The rating schedule provides a table (Table VI) for the purpose 
of determining a Roman numeral designation (I through XI) for 
hearing impairment, established by a state-licensed audiologist 
including a controlled speech discrimination test (Maryland CNC), 
and based upon a combination of the percent of speech 
discrimination and the puretone threshold average, which is the 
sum of the puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  
See 38 C.F.R. § 4.85.  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral designations 
for hearing impairment of each ear.

Impaired hearing is rated by measuring and averaging the volume 
at which a person can hear puretones at several frequencies, 
called the puretone threshold, and the person's ability to 
recognize a percentage of a specified list of words spoken in a 
prescribed way, called speech discrimination.  The data is 
plotted on a table, and the result for each ear is plotted on 
another table to determine overall hearing impairment.  Tables 
VI, VIA, and VII are provided below for the Veteran's 
convenience.
Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discr
im- 
inati
on
Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-
100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VII
I 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VII
I
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
Numeric designation of hearing impairment based only on puretone 
threshold average.


Puretone Threshold Average
0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§ 4.85 and 
4.86


Table VII
Percentage evaluation for hearing impairment (diagnostic code 
6100)
 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VII
I
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I

38 C.F.R. § 4.85.

Furthermore, additional considerations apply in cases of 
exceptional patterns of hearing impairment. Under the provisions 
of 38 C.F.R. § 4.86(a), when the puretone threshold at each of 
the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  Under 38 C.F.R. § 
4.86(b), when the puretone threshold is 30 decibels or less at 
1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, whichever 
results is the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral. Each ear will be 
evaluated separately.

In this case, the evidence available for review as to the 
audiological findings related to the Veteran's hearing loss 
during this period of appeal includes the January 2006 and 
October 2009 VA examination reports.  The Veteran's VA outpatient 
treatment records do document audiological findings for the 
purposes of this appeal.

The Veteran was first afforded a VA audiological examination for 
the purposes of his claim in January 2006.  At that time, he 
exhibited puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
15
45
LEFT
70
70
60
55
30

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 52 percent in the left ear.

Puretone threshold average, as used in Tables VI and VIa, is the 
sum of the puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four. 38 C.F.R. § 4.85(d).  In January 2006, 
puretone threshold average on the right was 25, and on the left 
was 53.75. 

The mechanical application of the above results compels a numeric 
designation of I in the right ear and VII in the left ear under 
Table VI (38 C.F.R. § 4.85), and such a designation requires the 
assignment of a noncompensable rating under Table VII.

The next and most recent measurement of the Veteran's hearing is 
found in the October 2009 VA examination report.  At that time, 
the Veteran exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
15
50
LEFT
65
65
55
50
35

The puretone threshold average for the right ear was 22.5 and for 
the left ear was 51.25.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 44 
percent in the left ear.

The mechanical application of these results compels a numeric 
designation of I in the right ear and VIII in the left ear under 
Table VI (38 C.F.R. § 4.85), and such a designation requires the 
assignment of a noncompensable rating under Table VII.

Throughout the course of this appeal, the medical evidence fails 
to show that a compensable rating was warranted at any time.  The 
Veteran was provided two VA examinations that are adequate for 
rating purposes.  VA regulation requires an examination including 
a controlled speech discrimination test (Maryland CNC), a 
puretone audiometry test, and without the use of hearing aids.  
38 C.F.R. § 4.85(a).  These requirements are met in the VA 
examinations described above.

The Board again notes that this evaluation is purely according to 
a prescribed mechanical formula.  In such a case, there can be no 
question as to whether hearing loss more nearly approximates the 
disability picture of the next higher rating.  See 38 C.F.R. § 
4.7.  A compensable rating for bilateral hearing loss is not 
warranted according to the evidence of record.

Extraschedular Evaluation

Lastly, a determination of whether a claimant is entitled to an 
extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step 
inquiry.  First, the Board must determine if the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  To do this, the Board or the RO must 
determine if the criteria found in the rating schedule reasonably 
describes the claimant's disability level and symptomatology.  If 
this is the case, the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral for 
extraschedular consideration is required.  

If the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology, the Board must determine 
whether the claimant's exceptional disability picture exhibits 
other related factors, such as marked interference with 
employment and frequent periods of hospitalization.  If the Board 
determines that the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, and the 
disability picture exhibits other related factors such as marked 
interference with employment or frequent periods of 
hospitalization, the case must be referred for completion of the 
third step -- to determine whether, to accord justice, an 
extraschedular rating must be assigned.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008)  

In this instance, the Veteran's back and hearing loss 
symptomatology are clear accounted for in the schedular criteria 
used to evaluate the disabilities.  As such, the Board finds that 
the Diagnostic Codes for the Veteran's service-connected 
disabiities adequately describes the current disability levels 
and symptomatology and does not present an exceptional disability 
picture such that a referral for an extraschedular rating is 
warranted.    


ORDER

Service connection for a sinus/respiratory disorder, to include 
allergic rhinitis, is denied.

An initial rating in excess of 20 percent for degenerative disc 
disease of the lumbar spine is denied.

An initial compensable rating for bilateral hearing loss is 
denied.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


